UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: June 17, 2017 to July 17, 2017 Commission File Number of issuing entity: 333-172366-10 Central Index Key Number of issuing entity: 0001589802 WFRBS Commercial Mortgage Trust 2013-UBS1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-172366 Central Index Key Number of depositor: 0000850779 Wells Fargo Commercial Mortgage Securities, Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000740906 Wells Fargo Bank, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541886 UBS Real Estate Securities Inc. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000729153 The Royal Bank of Scotland plc (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001592182 Rialto Mortgage Finance, LLC (Exact name of sponsor as specified in its charter) Anthony J. Sfarra (212) 214-5600 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3918790 38-3918791 38-3918792 (I.R.S.
